In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                   Filed: November 21, 2018

* * * * * * * * * * * * * *
CHRISTINE TODISH,          *
                           *                              No. 16-275V
          Petitioner,      *                              Special Master Sanders
                           *
 v.                        *
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
          Respondent.      *
* * * * * * * * * * * * * *

                                              DECISION1

        On February 26, 2016, Christine Todish (“Petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program (“Program” or “Act”). 42 U.S.C. §
300aa-10 to -34 (2012).2 Petitioner alleged that she suffered from Telogen Effluvium as a result
of the Gardasil vaccinations she received on November 15, 2012, January 11, 2013, and May 21,
2013. Petition, ECF No. 1. The information in the record, however, does not show entitlement to
an award under the Program. On November 19, 2018, Petitioner submitted a Motion to Dismiss
her petition. ECF No. 62. Respondent did not object to Petitioner’s Motion. Id. at 1.

        To receive compensation under the Program, Petitioner must prove either (1) that she
suffered a “Table Injury”—i.e., an injury falling within the Vaccine Injury Table—corresponding
to the vaccination, or (2) that she suffered an injury that was actually caused by a vaccine. See §§
13(a)(1)(A), 11(c)(1). An examination of the record did not uncover any evidence that Petitioner
suffered a “Table Injury.” Further, the record does not contain evidence that the injury alleged by
Petitioner was caused by the Gardasil vaccinations.

       Under the Act, petitioners may not be given a Program award based solely on their claims
alone. Rather, the petition must be supported by medical records or the opinion of a competent

1
  This decision shall be posted on the United States Court of Federal Claims’ website, in accordance with
the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), a party has 14 days to identify
and move to delete medical or other information that satisfies the criteria in § 300aa-12(d)(4)(B). Further,
consistent with the rule requirement, a motion for redaction must include a proposed redacted decision.
If, upon review, the undersigned agrees that the identified material fits within the requirements of that
provision, such material will be deleted from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99–660, 100 Stat. 3755.

                                                     1
physician. § 13(a)(1). In this case, the medical records are insufficient to prove Petitioner’s claim.
Although Petitioner has filed three expert reports in support of her claim, the reports opine on a
diagnosis—alopecia areata—which is neither alleged in the petition nor contained in the medical
records. See Pet’r Exs. 6, 54, 60, ECF Nos. 36, 49. Petitioner was unable to secure a medical
expert to confirm a diagnosis of the injury alleged in her petition—Telogen Effluvium. See ECF
No. 58. Therefore, in the absence of evidence to support Petitioner’s claim that her vaccinations
caused her alleged injury, this case must be dismissed for insufficient proof. The Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.
                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




                                                  2